                            UNITED STATES BANRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

 IN RE                                                 :
                                                       :
 JUANITA HIGH WEBB,                                    :        Case No. 19-03722-TOM13
                                                       :        Chapter 13
                           DEBTOR.                     :        Judge TAMARA O MITCHELL
 ---------------------------------------------------------------------------------------------------------------------


  ORDER ON MOTION FOR RELIEF FROM AUTOMATIC STAY AND CO-DEBTOR
   STAY FILED BY US BANK TRUST NATIONAL ASSOCIATION AS TRUSTEE OF
                     THE BUNGALOW SERIES IV TRUST

        This matter coming before the Court on March 4, 2021 on the Motion for Relief from
 Automatic Stay and Co-Debtor Stay filed by US Bank Trust National Association as Trustee of
 the Bungalow Series IV Trust (hereinafter "Creditor"), and this Court being informed of the
 agreement of the parties hereto, it is therefore ORDERED, ADJUDGED AND DECREED as
 follows:


     1. The Motion for Relief from Stay and Co-Debtor Stay filed by the Creditor is hereby
        conditionally denied. The Creditor shall file a claim for the post-petition mortgage
        arrearage for September 2019, through March 2021, plus attorney fees and costs in
        connection with Creditor's Motion for Relief from Stay, and the Debtor shall file a
        Motion to Modify the Plan for said arrearage, fees and costs. The arrearage to be put into
        the plan is as follows:
                4 payments @ $750.10 for 12/2020 to 03/2021:                  $3,000.40
                Attorney Fees and Costs for MFR:                              $1,238.00
                Less Unapplied:                                               (-$593.45)
                Total:                                                        $3,644.95

     2. The fixed monthly payment on the post-petition arrears claim shall be in the amount of
        $115.00 per month and plan payments shall increase to $465.00 per month.

     3. Should the Debtor default under the mortgage agreement between the parties by failing to
        make payments due on the 1st day of each month beginning April 2021, the Creditor may
        file with the Court a pleading to renew its motion and a hearing will be scheduled by
        subsequent notice.

     4. If relief from the automatic stay under 11 U.S.C. § 362 and § 1301 becomes effective,
        this Creditor is thereafter entitled to enforce any and all of its right, title, interest in and to
        the subject property under applicable non-bankruptcy law. The filing and service of
        Notice of Payment Change and/or Notices of Post-Petition Fees, Expenses, and Charges,




Case 19-03722-TOM13             Doc 50      Filed 03/10/21 Entered 03/10/21 10:45:49                       Desc Main
                                          Document      Page 1 of 2
        as described by FRBP 3002.1(b) and FRBP 3002.1(c) are not required once relief from
        the automatic stay under 11 U.S.C. § 362 is triggered and becomes effective. Upon entry
        of this Order granting relief from the automatic stay under 11 U.S.C. § 362, the 14-day
        stay of Rule FRBP 4001(a)(3) is waived.

 Done this the 10th day of March 2021.


                                                    /s/ Tamara O. Mitchell_________
                                                    Tamara O. Mitchell
                                                    United States Bankruptcy Judge


 This Order was submitted to the Debtor’s attorney and Trustee to review prior to submission to
 the Court.


 This document was prepared by:
 Mark A. Baker, ASB 2549-E57M
 3550 Engineering Drive, Suite 260
 Peachtree Corners, GA 30092
 Telephone: (404) 474-7149
 Facsimile: (404) 745-8121
 E-mail: mbaker@mtglaw.com
 Attorneys for Creditor




Case 19-03722-TOM13        Doc 50     Filed 03/10/21 Entered 03/10/21 10:45:49          Desc Main
                                    Document      Page 2 of 2
